COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Felton and Senior Judge Willis


REGINA JENKINS
                                             MEMORANDUM OPINION*
v.   Record No. 0428-03-1                         PER CURIAM
                                              SEPTEMBER 2, 2003
CITY OF NEWPORT NEWS
 DEPARTMENT OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                        Randolph T. West, Judge

             (Stephen A. Hudgins, on brief), for
             appellant.

             (Kim Van Horn Gutterman, Assistant City
             Attorney, on brief), for appellee.


     Regina Jenkins (mother) appeals the February 7, 2003 order

of the trial court terminating her residual parental rights with

respect to her daughter, Lexus Emma Jenkins.       The trial court

determined, by clear and convincing evidence, that mother,

without good cause, failed to provide or substantially plan for

the child's future for a period of six months after her

placement in foster care as required by Code § 16.1-283(C)(1);

that mother, without good cause, has been unwilling or unable to

substantially remedy the conditions which led to the child's

foster care placement within a reasonable period of time in

accordance with Code § 16.1-283(C)(2); and that, under Code

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
§ 16.1-283(E)(i), mother's residual parental rights to a sibling

have previously been terminated.       The trial court concluded that

termination of mother's residual parental rights served the

child's best interests and ordered that Newport News Department

of Social Services (NNDSS) had authority to place the child for

adoption.

     Mother argues that the evidence does not support the trial

court's finding that termination served the child's best

interests.   Specifically, she argues that NNDSS did not present

sufficient evidence to prove that she failed to substantially

remedy the causes which led to the child's placement in foster

care, that she failed to plan for the child's future, and that

termination served Lexus's best interests because of the prior

termination of mother's rights to a sibling.      Upon reviewing the

record and the parties' briefs, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of

the trial court.     See Rule 5A:27.

                              Background

     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to NNDSS, the prevailing

party below.     See McGuire v. McGuire, 10 Va. App. 248, 250, 391

S.E.2d 344, 346 (1990).    So viewed, the evidence proved that on

January 28, 2002, mother gave birth to Lexus while incarcerated

pending a grand larceny charge.    At the time of her

incarceration in December 2001, mother was eight months


                                 - 2 -
pregnant.   For the first eight months of her pregnancy, mother

continued to feed her twenty-year drug addiction with cocaine

and alcohol.   Mother's drug use stopped only after this most

recent arrest and imprisonment.

     Mother arranged for Lexus to live with Tracy Evans, a

family friend, while mother remained in jail.     On February 9,

2002, mother posted bond and obtained her release.     The

following day, mother attended a doctor's appointment with Evans

and Lexus concerning Lexus's medical condition.     The examining

physician concluded that Lexus suffered from acid reflux and

proscribed appropriate medication.      Days after the appointment,

mother went to NNDSS seeking help with Lexus's medication.

     Sally Richie, an intake worker in the NNDSS Emergency

Medication Program, met with mother to discuss her situation.

Mother informed Richie of her recent release from prison.

Mother explained that after her release, she took Lexus and

moved into her sister's apartment but that they were being

evicted.    Mother told Richie that she did not have a job and

that she had other children in foster care.     Richie alerted

Child Protective Services (CPS) to the situation.

     Kim Taylor, a CPS employee, learned through her

investigation that mother had five other children in government

custody and that her rights to three of the children were

terminated in 1999.   Taylor knew that Lexus suffered from




                                - 3 -
certain medical conditions and that NNDSS provided mother with

money to check on Lexus' medical care.

     Taylor tried to locate mother and Lexus.    The search

started with Tracy Evans, the family friend who cared for Lexus

during mother's incarceration.    Evans did not know mother's

current whereabouts.   After a four-day search, Taylor located

the child at the home of mother's sister and took Lexus into

custody.    Taylor placed Lexus with foster parents on February

21, 2002.   At the time of her placement, Lexus suffered from

severe diaper rash and was later diagnosed with pneumonia in

both lungs.

     In April 2002, mother was convicted on the grand larceny

charge and received a suspended sentence based on successful

completion of the Youth Challenge Program for Women.    Mother

entered the program in October.    She is expected to complete the

program sometime in 2004.   Mother has not seen Lexus since her

conviction and incarceration and cannot visit Lexus at the NNDSS

offices.

     On May 31, 2002, George Flood, the NNDSS social worker

assigned to handle Lexus's case, filed a petition for

termination of residual parental rights in the Newport News

Juvenile and Domestic Relations District Court (JDR court).      The

petition asked that the court grant NNDSS legal custody of

Lexus.   On November 26, 2002, the JDR court entered an order

terminating mother's residual parental rights in Lexus pursuant


                                 - 4 -
to Code § 16.1-283(E)(i).   Mother appealed the order to the

circuit court.   On February 7, 2003, the circuit court heard

from all three social workers involved in the case as well as

from mother and concluded that termination of mother's residual

parental rights served Lexus' best interests.

                              Analysis

     Mother contends that the trial court erroneously terminated

her residual parental rights pursuant to Code § 16.1-283.    She

claims that the evidence did not support the conclusion that

termination of her rights served her child's best interests.

     When considering termination of a parent's residual rights

to a child, "the paramount consideration of a trial court is the

child's best interests."    Logan v. Fairfax County Dep't of Human

Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).     On

review, "[a] trial court is presumed to have thoroughly weighed

all the evidence, considered the statutory requirements, and

made its determination based on the child's best interests."

Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 795

(1990).   "The trial court's judgment, when based on evidence

heard ore tenus, will not be disturbed on appeal unless plainly

wrong or without evidence to support it."    Logan, 13 Va. App. at

128, 409 S.E.2d at 463.




                                - 5 -
                       Code § 16.1-283(E)(i)

     The pertinent part of Code § 16.1-283(E) provides that

           [t]he residual parental rights of a parent
           or parents of a child who is in the custody
           of a local board or licensed child-placing
           agency may be terminated by the court if the
           court finds, based upon clear and convincing
           evidence, that it is in the best interests
           of the child and that (i) the residual
           parental rights of the parent regarding a
           sibling of the child have previously been
           involuntarily terminated . . . .

     At trial, the evidence proved that the JDR court

involuntarily terminated mother's rights to three of her

children on August 30, 1999.

     NNDSS removed Lexus from her mother and placed her with a

foster family on February 21, 2002, less than a month after her

birth.   Flood testified that her foster parents are attentive

and anxious for the opportunity to adopt her.   He stated that

Lexus is thriving in her new environment and receiving all

necessary medical care.

     The record supports the decision of the trial court to

terminate mother's parental rights to Lexus under Code

§ 16.1-283(E)(i).   NNDSS presented evidence of the previous

termination proceedings.   The trial court concluded that

termination of mother's residual parental rights served Lexus's

best interests.   Given mother's history and current

circumstances, coupled with the bright prospects for Lexus's

future, that decision is not plainly wrong or without evidence



                               - 6 -
to support it and will not be disturbed on appeal.   See Logan,

13 Va. App. at 128, 409 S.E.2d at 463.

                       Code § 16.1-283(C)

     Mother claims that the trial court erred in determining

that it was in Lexus's best interests to terminate mother's

residual parental rights pursuant to Code § 16.1-283(C) because

mother failed to plan for the child's future and failed to

substantially remedy the causes which led to the child's

placement in foster care.   She argues that NNDSS did not offer

any services to mother and did not present evidence that mother

failed to remedy the conditions that required Lexus's placement

in foster care.

     Given our determination that the trial court did not err in

terminating mother's parental rights pursuant to Code

§ 16.1-283(E)(i), we need not address this issue.

     Accordingly, we summarily affirm the trial court's decision

to terminate mother's residual parental rights.



                                                           Affirmed.




                               - 7 -